                 Case 1:19-cr-00395-PKC Document 69 Filed 03/27/20 Page 1 of 1
                                                 U.S. Department of Justice
        [Type text]
                                                              United States Attorney
                                                              Southern District of New York

                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                              March 27, 2020

        BY ECF

        The Honorable P. Kevin Castel
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                   Re:     United States v. Ramon Ramirez,
                           S1 19 Cr. 395 (PKC)

        Dear Judge Castel:

                The Government respectfully submits this letter pursuant to the District’s COVID-19
        protocols in order to request that the parties be permitted to appear for the April 1, 2020 bail
        hearing by telephone. The Government has conferred with Matthew Kluger, Esq., counsel to
        defendant Ramon Ramirez, and he joins in the Government’s request. Further, Mr. Kluger waives
        the defendant’s appearance under Rule 43(b)(3). For the Court’s awareness, the Government
        intends to submit a written opposition to the defendant’s bail application in advance of the hearing.

                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

Based upon the representation that defendant has
waived his presence, the application to proceed
telephonically is GRANTED.                       by: _____/s/__________________________
                                                     Celia V. Cohen
The call-in information is as follows:               Christopher D. Brumwell
Call-in Number: (888) 363-4749                       Assistant United States Attorneys
Access Code:       3667981                           (212) 637-2466 / 2477

SO ORDERED.
March 27, 2020.
